This cause is submitted on motion of plaintiff, appellee herein, to dismiss the appeal on questions of law and fact on the ground that it is not a chancery action. An examination of the record discloses that this is a civil action for the recovery of money only. The motion to dismiss the appeal on questions of law and fact will be sustained. The case will be retained as an appeal on questions of law.
The court orders a bill of exceptions, assignments of error and briefs to be filed in conformity to the provisions of Supplement to Rule VII.
Judgment accordingly.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur. *Page 510